        Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 1 of 76



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

Mark D. Weissman and Weatherly                    )
Aviation Company, Inc., a Delaware                )
corporation,                                      )
                                                  )
              Plaintiff,                          )
                                                  )   Civil Action File
       v.                                         )
                                                  )   No. 1:17-CV-220 (WLS)
 Michael Cheokas                                  )
                                                  )
              Defendant.                          )


                                AMENDED COMPLAINT

      COME NOW Plaintiffs Mark D. Weissman (“Weissman”) and Weatherly

Aviation Company, Inc., a Delaware corporation (“Weatherly Aviation Company”)

(collectively referred to as “Plaintiffs”), through counsel, and, pursuant to this

Court’s Orders dated September 28, 2018 [Dkt. No. 22] and October 15, 2018

[Dkt. No. 24], file this A m e n d e d C o m p l a i n t for injunctive relief and for

direct, consequential and punitive damages against M i c h a e l Cheokas

(“Cheokas”), and show this Honorable Court as follows:

      I.     JURISDICTION AND VENUE

                                                1.

      This Court has subject matter jurisdiction over this action under 28 U.S.C.


                                            1
        Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 2 of 76



§§ 1331, 1332(a), 1338(a)(b), 1367, and 1961 (“RICO”). The amount in

controversy is in excess of at least $75,000, exclusive of costs.

                                                  2.

       Defendant Cheokas resides in this District and in this jurisdiction and is

subject to personal jurisdiction in this Court.

                                                  3.

       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c).


       II.   PARTIES

                                                  4.

       Mark Weissman ("Weissman") is a citizen of Illinois.

                                                  5.

       Weatherly Aviation Company is a Delaware Corporation having its principal

place of business in Illinois.


                                                  6.

       Defendant Cheokas is a citizen of the State of Georgia and is a resident of this

District.




                                           2
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 3 of 76




      I.    FACTUAL ALLEGATIONS RELATED TO CLAIMS

             A. Ownership of Weatherly Aircraft Company Assets,
                Including Type Certificate A26WE and the Related
                Certificates

                                            7.

      Plaintiff Weissman is pursuant to transactions to be set forth below, (a)

the purchaser and subsequent owner of the assets of Defendant Weatherly Aircraft

Company, formerly known as GBECK, Incorporated (“Weatherly Aircraft

Company”) from Remington Partners which held a security interest pursuant to the

Remington Partners/Weatherly Aircraft Security Agreement granted in 2001 (“the

Remington/Weatherly Security     Agreement”) in all of the assets of Defendant

Weatherly Aircraft Company (“the Assets Secured by               the Remington

Partners/Weatherly Aircraft Security Agreement”) pursuant to purchase at a

foreclosure sale on September 29, 2008, as well as being (b) the assignee of

Remington Partners under the Remington/Weatherly Security Agreement pursuant

to an assignment dated December 29, 2007.

                                            8.

      Plaintiff Weissman’s rights in the assets of Weatherly Aircraft Company have

been fully and finally adjudicated and determined as set forth in the Consent

Judgment entered in favor of Weissman in NAFTAA, Inc., et al. v. Weissman, Civil

                                        3
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 4 of 76



Action No. 1:10-CV-37, U.S. District Court for the Middle District of Georgia, Dkt.

No. 150.

                                             9.

      Plaintiff Weatherly Aviation Company, Inc., a Delaware corporation, is the

transferee of the assets of Weatherly Aircraft Company from Plaintiff Weissman and

the current owner of the assets of Weatherly Aircraft Company, including but not

limited to the Assets Secured by the Remington Partners/Weatherly Aircraft Security

Agreement.

             B. Williams, SFA and Cheokas Unlawful and Fraudulent
                 Attempt to Acquire Ownership of Certain Weatherly Aircraft
                 Company Assets

                                             10.

      Remington Partners had authorized the transfer of possession of certain

assets of Weatherly Aircraft Company to Williams and SFA pursuant to a written

Authorization to Transfer Assets (“Remington/Williams Authorization to Transfer

Assets”). Pursuant to the Remington/Williams Authorization to Transfer Assets,

Remington Partners authorized Williams and SFA to take possession of certain

Assets of Weatherly Aircraft Company secured by the Remington

Partners/Weatherly Aircraft Company Security Agreement. In return, Williams

and SFA agreed not to transfer or encumber any the Assets Secured by the

Remington Partners/Weatherly Aircraft Company Security Agreement.

                                         4
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 5 of 76



                                             11.

      Subject to the Remington/Williams Authorization to Transfer Assets, certain

Assets Secured by the Remington Partners/Weatherly Aircraft Company Security

Agreement were shipped from Weatherly Aircraft Company’s former place of

business at McClellan Business Park, McClellan, California, to Souther Field,

Americus, Georgia in March, 2007 (“the Initially Shipped Assets”).

                                             12.

      The Initially Shipped Assets included documents containing confidential

trade secret information of Weatherly Aircraft Company.

                                             13.

      The Initially Shipped Assets did not include the FAA certificate evidencing

the issuance of Type Certificate A26WE and related type certificates and

supplemental type certificates to Weatherly Aircraft Company. The related type

certificates and supplemental type certificates include Type Certificate A10WE and

Supplemental Type Certificates SA1885NM, SA612WE, SA5895NM and

ST00368WI and including, but not limited to, certain foreign type certificates

issued by Australia, Canada, Argentina and Brazil (“related certificates”). (“Type

Certificate A26WE and the related certificates”).

                                             14.

      Without the knowledge of Remington Partners, Williams and SFA did not

                                         5
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 6 of 76



store all of the Initially Shipped Assets at Souther Field, but fraudulently entered

into a purported Rental Agreement with Defendant George Cheokas, purportedly

dated March 17,      2007, for the storage of certain of the Initially Shipped Assets

(“the Stored Assets”) in an abandoned shirt factory in Americus owned by

Defendant Cheokas.

                                               15.

      Williams, SFA and Cheokas fraudulently conspired to transfer title to certain

of the Stored Assets referred to as Aircraft Manufacturing Equipment to Williams

on October 1, 2007, by a purported Self-Storage Warehouse sale (the “purported

Warehouse sale”) from Cheokas to Williams. Defendants Williams and Cheokas

fraudulently fabricated a back-dated Rental Agreement and claimed that certain rent

was due from Weatherly Aircraft under the Rental Agreement for placing the Stored

Assets in the abandoned shirt factory; failed to provide lawful notice either to

Remington Partners or to Weatherly Aircraft Company of the purported Rental

Agreement or the alleged rent due under the Rental Agreement, or of the foreclosure

sale. The fact that Defendant Cheokas purportedly and fraudulently transferred

the Aircraft Manufacturing Equipment to Defendant Williams in the purported

Warehouse sale also was concealed from Remington Partners and Weatherly

Aircraft Company until discovered from a third party.




                                           6
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 7 of 76




              C. Weatherly Aircraft Company’s Re-Acquisition From
                 Williams of Those Assets Unlawfully and Fraudulently
                 Purported to Have Been Acquired by Williams

                                              16.

      Following the purported Warehouse sale, Weatherly Aircraft Company

learned that certain of the Initially Shipped Assets described as Aircraft

Manufacturing Equipment (the “purportedly transferred Aircraft Manufacturing

Equipment assets”), had been the subject of an unknown purported warehouse

sale and may have been sold to Defendant Williams. Upon discovery, Williams

claimed when questioned by Weatherly Aircraft Company that he had bought the

Aircraft Manufacturing Assets included in the Initially Shipped Assets at a

“warehouse sale” for “safekeeping” for Weatherly Aircraft Company.

                                              17.

      Without further knowledge or questioning of the circumstances of the

purported Warehouse sale, Weatherly Aircraft Company arranged through a third

party, Chris French, to agree to pay Williams a total of $100,000 for the purportedly

transferred Aircraft Manufacturing Equipment assets, and Defendant Williams

transferred the purportedly transferred Aircraft Manufacturing Equipment assets to

French, who then transferred those assets to Weatherly Aircraft Company, to avoid

any dispute as to Weatherly Aircraft Company’s continued ownership of the

                                          7
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 8 of 76



purportedly transferred Aircraft Manufacturing Equipment assets fraudulently

claimed by Williams.

                                             18.

      All of the Initially Shipped Assets, including the Stored Assets and the

purportedly transferred Aircraft Manufacturing Equipment assets, remained in the

possession of Williams and SFA. Some or all of the Initially Shipped Assets

remained in the abandoned shirt factory. The location at that time of other Initially

Shipped Assets is believed to have been Souther Field.

              D. Weatherly Aircraft Company’s Subsequent Shipment of
                 Additional Assets to Williams and SFA at Souther Field

                                             19.

      On or about May 22, 2008, in good faith contemplation of possible production

of aircraft in Americus, Weatherly Aircraft Company thereafter shipped additional

property, including certain design drawings for the aircraft manufactured under the

Type Certificate A26WE (“Subsequently Shipped Assets”), to Williams and SFA at

Souther Field, Americus, Georgia. The subsequent movement and location of these

Subsequently Shipped Assets upon arrival in Americus is not known. Because these

Subsequently Shipped Assets were not shipped until after the date of the purported

Warehouse sale, they were not included in the Aircraft Manufacturing Equipment

purportedly transferred in the Warehouse sale.


                                         8
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 9 of 76



                                             20.

      The Subsequently Shipped Assets were documents containing confidential

trade secret information of Weatherly Aircraft Company

                                             21.

      The Subsequently Shipped Assets did not include the FAA certificate

evidencing the issuance of Type Certificate A26WE and related certificates to

Weatherly Aircraft Company.

             E. Weissman’s Foreclosure and Purchase of All Tangible and
                 Intangible Assets of Weatherly Aircraft Company, Including
                 Type Certificate A26WE and All Related Certificates,
                 Wherever Located

                                             22.

      As a result of the default in the obligations of Weatherly Aircraft Company

secured by the Remington Partners/Weatherly Aircraft Security Agreement,

Weissman, as assignee of Remington Partners rights, foreclosed on all of the assets

of Weatherly Aircraft Company, including but not limited to the Initially Shipped

Assets and Subsequently Shipped Assets, as well as all of the intangible assets of

Weatherly Aircraft Company, including all of the trade secret information and

data approved by the FAA related to Type Certificate A26WE, and otherwise

related to the business of Weatherly Aircraft Company, as well as the rights to

Type Certificate A26WE, wherever those assets may have been located (“the


                                         9
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 10 of 76



Foreclosed Assets”) on September 29, 2008 (the “September 29, 2008 Foreclosure

Sale”). All right, title and interest in the Foreclosed Assets of Weatherly Aircraft

Company was transferred at the September 29, 2008 Foreclosure Sale to

Weissman. Weissman formed a separate entity, Weatherly Aviation Company, Inc.,

a Delaware corporation, in order to resume manufacture and sale of the aircraft that

are the subject of Type Certificate A26WE.

             F. Williams and SFA Join Conspiracy with Certain of the
                 WAN/NAFTAA Co-Conspirators to Transfer Certain
                 Weatherly Aircraft Company Assets in Their Possession to
                 WAN and to Transfer Those Assets to a New Facility Leased
                 by WAN in Bogalusa, Louisiana to Manufacture Weatherly
                 Aircraft and Parts

                                             23.

      Williams and SFA, without the knowledge and authorization of Remington

Partners or Plaintiff, then conspired with Defendants Gannett, acting individually

and as agent for the Gannett Family Limited Partnership and Gannett Family Trust

(individually and collectively referred to hereinafter as “Gannett”), and Jeffrey

Magnus and     Richard J. Corline, along with Defendants Thomas, White, Johnson

(“Certain of the WAN/NAFTAA Co-Conspirators”), as well as John Does 1-100

(which also may include some or all of the subsequently named and remaining

WAN/NAFTAA Co-Conspirators), to enter into an option agreement on or about

November 21, 2008, for all or part of the “assets [of Weatherly Aircraft Company,


                                        10
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 11 of 76



Gary Beck, Mark Litwin, Remington Partners, Chris French, Mark Weissman,

Michael E. Cheokas or Manhattan Storage] acquired by Williams at any time or

place” to Defendant Weatherly Aircraft Nevada, Inc. Despite reference in the exhibit

entitled Bill of Sale and Sales Agreement, dated November 21, 2008, from

Williams to WAN, to the assets acquired by Williams as including “type

certificates,” the only assets in the possession of Williams and SFA at any time

were the Initially Shipped Assets, including the Assets Purportedly Transferred at

the Warehouse Sale, and the Subsequently Shipped Assets (the “Assets in the

Possession of Defendants SFA or Williams”). None of the Assets in the Possession

of Defendants SFA or Williams at any time included the documents issued by the

FAA to evidence the grant of Type Certificate A26WE and related certificates

to Weatherly Aircraft Company, or any of the intangible rights to ownership of

Type Certificate A26WE and related certificates held by Weatherly Aircraft

Company. On or about March 2, 2009, Defendant Williams executed a Bill of Sale

purportedly transferring to Weatherly Aircraft Nevada, Inc. the “Weatherly aircraft

manufacturing equipment and parts that were sold at a public auction on October 1,

2007 for lack of payment of storage fees” (“the Assets Purportedly Conveyed to

Weatherly Aircraft Nevada, Inc.”) in return for payment of $78,000.

                                             24.

      The aforesaid Certain of the WAN/NAFTAA Co-Conspirators, as well as

                                        11
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 12 of 76



Farley Grantham and Douglas Grantham, as well as John Does 100 (which

also may include some or all of the subsequently named and remaining

WAN/NAFTAA Co-Conspirators), thereafter caused all or part of the Assets

Purportedly Conveyed to Weatherly Aircraft Nevada, Inc., as well as other Assets

in the Possession of SFA and Williams (but not included in the Assets Purportedly

Transferred at the Warehouse Sale and therefore not part of the Assets Purportedly

Conveyed to Weatherly Aircraft Nevada, Inc.), to be removed from Americus,

Georgia b e g i n n i n g in March 2009 to a facility occupied by WAN at Bogalusa,

Louisiana (“the Bogalusa facility”) for the purpose of attempting to undertake the

manufacture and sale of Weatherly aircraft and inventory, including, among other

things, work in process, materials and parts.

              G. WAN/NAFTAA Co-Conspirators Conversion of Further
                 WAC Assets and Transfer of All Assets to NAFTAA As Part
                 of Conspiracy to Take Possession and Claim Title to All WAC
                 Assets, Including Type Certificate A26WE and Related
                 Certificates

                                                25.

      At the time of the transfer of all or part of the Assets Purportedly Conveyed

to Weatherly Aircraft Nevada, Inc., or, as to certain of them, at material times

thereafter, the a f o r e s a i d C e r t a i n o f t h e WAN/NAFTAA Co-Conspirators

and Farley Grantham and Douglas Grantham knew or should have known that

WAN did not own Type Certificate A26WE or any of the related certificates or

                                         12
      Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 13 of 76



have possession of the documents evidencing the issuance of Type Certificate

A26WE or any of the related certificates, and that those assets and documents

were not included in the Assets Purportedly Conveyed to Weatherly Aircraft

Nevada, Inc. Instead, all or some of these Certain WAN/NAFTAA Co-

Conspirators knew that WAN purported only to hold a license to manufacture and

sell aircraft under Type Certificate A26WE (the “purported WAC/WAN

License”) purportedly granted by Weatherly Aircraft Company and purportedly

signed by Jeffrey Magnus, without authority of the Board of Directors of

Weatherly Aircraft Company, and dated December 22, 2008, after the foreclosure

by Weissman on all of the assets of Weatherly Aircraft Company, including

specifically, but not limited to, the rights to Type Certificate A26WE. The

purported WAC/WAN License was not only unauthorized, but also not approved

by the Federal Aviation Administration.

                                               26.

      WAN, Gannett, Magnus, Corline, Thomas, White, Johnson, Sun Over Assets

S.A., NAFTAA and Simons, (“the WAN/NAFTAA co-conspirators”), as well as

John Does 1-100, thereafter fraudulently conspired to assemble and to take into

their possession at the Bogalusa facility all assets of Weatherly Aircraft Company,

including the documents issued by the FAA evidencing the issuance of Type

Certificate A26WE and related certificates to Weatherly Aircraft Company (“the

                                          13
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 14 of 76



Converted Assets Assembled at Bogalusa”), for the purpose of attempting to resume

manufacture and sale of aircraft and parts under Type Certificate A26WE and

related certificates at the Bogalusa facility.

                                                 27.


       The Converted Assets Assembled at Bogalusa included documents containing

confidential trade secret information of Weatherly Aircraft Company.

                                                 28.

       The Converted Assets Assembled at Bogalusa also included computer data as

defined in the Computer Fraud and Abuse Act. 18 U.S.C. sections 1030(a)(4) and

(g).

                                                 29.

       The Converted Assets Assembled at Bogalusa include the documents issued

by the FAA evidencing the issuance of Type Certificate A26WE and A10WE to

Weatherly Aircraft Company.

                                                 30.

       Upon assembly of the Converted Assets at the Bogalusa facility, the

WAN/NAFTAA Co- Conspirators purported to convey all of the Converted Assets

on August 31, 2009, including “the Weatherly name and all intellectual assets of

Weatherly Aircraft Nevada, Inc.,” from WAN (which did not hold title to any such


                                            14
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 15 of 76



“intellectual assets”) to Co-Conspirator Sun Over Assets, S.A., except the parts

inventory of WAN, and to convey the parts inventory of WAN to Co- Conspirator

NAFTAA. Sun Over Assets, S.A., on that same date, August 31, 2009, then

fraudulently and purportedly conveyed “Type Certificate A10WE and Type

Certificate A26WE [which had not been owned by WAN, its grantee],” to Co-

Conspirator Louis Simons.

              H. WAN/NAFTAA Co-Conspirators Failed Attempt to
                 Manufacture and/or Sell Aircraft or Parts Covered by Type
                 Certificate A26WE and Return of Certain Assets to Georgia.

                                              31.

      The WAN/NAFTAA Co-Conspirators attempted unsuccessfully after April

2009 to manufacture and/or sell spare parts and aircraft covered by Type Certificate

A26WE and the related certificates in Bogalusa, Louisiana.

                                              32.

      During this time the WAN/NAFTAA Co-Conspirators attempted to use

Weatherly Aircraft Company trade secrets and proprietary information obtained as

a part of the Converted Assets, including computer data, to attempt to resume the

manufacture of Weatherly aircraft and spare parts, and distributed these trade secrets

to certain third parties for purposes of attempting to secure investment in WAN and

prospective manufacture of the Weatherly Aircraft and spare parts by WAN and

NAFTAA. The Converted Assets, including computer data, and, more particularly,

                                         15
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 16 of 76



the trade secrets and proprietary information included as a part of the Converted

Assets, were disclosed by Simons and Magnus and possibly others to certain known

and unknown third persons, including but not limited to a “Canadian sister company

Avio Tech” of NAFTAA, believed to be Aviatech Technical Services, Inc., and other

companies, entities or persons affiliated with Simons, Sun Over Assets, NAFTAA

and Aviatech, including Mirko Zgela. These additional entities and persons,

including but not limited to Aviatech Technical Services, Inc. and Mirko Zgela, all

actively participated in and acted in furtherance of the efforts of the WAN/NAFTAA

Co-Conspirators to deprive Weissman of his property and to use that property

without authorization and therefore are also included hereinafter in this Complaint

in any allegations referring to the WAN/NAFTAA Co-Conspirators. Despite

requests for the return of all of the Converted Assets, the current location of all of

the Converted Assets has not been determined by Plaintiff or disclosed by the

WAN/NAFTAA Co-Conspirators.

                                              33.

      The attempt to resume manufacture of the Weatherly aircraft and spare parts

was effectively shut down on September 18, 2009, when the FAA issued FAA

Notice 2009-200905121001 to “all aircraft owners, operators, maintenance

organizations and parts distributors of [Weatherly aircraft covered by Type

Certificate A26WE and other related certificates],” declaring that the parts sold


                                         16
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 17 of 76



from the Bogalusa facility included unapproved parts that were not in accordance

with FAA procedures which require that “each completed part conforms to the

design data and is safe for installation on type certificated [Weatherly aircraft].”

                                               34.

      The Bogalusa, Louisiana facility was then closed, and certain of the Converted

Assets were then allegedly returned to Albany, Georgia, and, on information and

belief, possibly Americus, Georgia, where they remained in the possession of either

one or more of the WAN/NAFTAA Co-Conspirators and its counsel, or other Co-

Conspirators. Other remaining Converted Assets remained in Bogalusa, Louisiana

in storage in the possession of either one or more of the WAN/NAFTAA Co-

Conspirators or other Co- Conspirators. WAN/NAFTAA Co-Conspirators Transfer

of Fraudulently Claimed Assets to NAFTAA. Despite requests for the return of all

of the Converted Assets, the current location of all of the Converted Assets has not

been determined by Plaintiff or disclosed by the WAN/NAFTAA Co-Conspirators.




                                               35.

      The WAN/NAFTAA Co-Conspirators, or certain of them, acting in

conspiracy and concert with the Co-Conspirators Williams and John Does 1-100,

thereafter prepared and executed two additional fraudulent conveyances dated


                                          17
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 18 of 76



October 28, 2009, first, from Co-Conspirator Louis Simons, and, second, from Co-

Conspirator Williams, respectively, purporting to grant all right title and interest

in, first, the “Type Certificates A10WE and A26WE,” and, second, “all other

property purchased [by Co-Conspirator Williams] at the public sale of the contents

of Space 1, Manhattan Storage at 10:00 a.m. on October 1, 2007 which Williams

held on October 28, 2009,” respectively, (collectively “the Fraudulently Claimed

Assets”), to NAFTAA.

              I. WAN/NAFTAA Co-Conspirators Fraudulent Declaratory
                 Judgment Action to Attempt to Establish Ownership of WAC
                 Assets, Including Type Certificate A26WE

                                             36.

      Defendant NAFTAA, acting in conspiracy and concert with the other

Defendants, including John Does 1-100, sought to further perpetrate its fraud on the

rightful owner of the Weatherly Aircraft Company assets, as to the Fraudulently

Claimed Assets, by the filing of NAFTAA v. Weissman, Civil Action No. 1:10-CV-

37, U.S. District Court for the Middle District of Georgia, in March 2010 (the

“Fraudulent Declaratory Judgment Action”), falsely and fraudulently seeking, with

full knowledge that the Type Certificates included in the Fraudulently Claimed

Assets and more particularly described in the following paragraph (“the Type

Certificates”) were not, and could not be claimed to be, the property of NAFTAA,

to obtain a declaratory judgment that the Type Certificates were the property of

                                        18
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 19 of 76



NAFTAA, and to seek to deprive the rightful owner of all of the assets of

Weatherly Aircraft Company, ownership and possession of the Type Certificates.

                                              37.


      Specifically, NAFTAA, in combination and concert with c e r t a i n o f

the NAFTAA Co-Conspirators and John Does 1-100, have falsely alleged or

conspired to cause to be alleged that “on or about October 1, 2007, the following

personal property was located in Space Number 1, Manhattan Storage: . . . (3) FAA

Type Certificate Number A10WE issued to GBECK, Inc. d/b/a Weatherly Aircraft

Company related to Model Number 201, Model Number 201A, Model Number

201B, and Model Number 201C; and (4) FAA Type Certificate A26WE originally

issued to GBECK, Inc. d/b/a Weatherly Aircraft Company for Weatherly

Airplane Model Number 620, 620 TP, 620A, 620B, and 620B-TG.”

                                              38.

      NAFTAA and c e r t a i n o f the WAN/NAFTAA Co-Conspirators and John

Does 1-100 have further falsely alleged or conspired to cause to be alleged that

“due to WAC’s failure to make payments pursuant to the self-storage contract,

Manhattan Storage exercised its rights granted pursuant to O.C.G.A. section 10-4-

210 et seq. and foreclosed its lien interest in the Property on October 1, 2007.”

                                              39.



                                         19
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 20 of 76



      The Declaratory Judgment allegations were known to be false or were

recklessly made in bad faith without determining their truthfulness and were

material to the claims asserted by the WAN/NAFTAA Co-Conspirators, made for

the purpose of causing this Court to reasonably rely upon these false allegations to

the detriment of, and injury to, the rightful owners of FAA Type Certificates

A10WE and A26WE.

              J. WAN/NAFTAA Co-Conspirators Fraudulent Claims to FAA
                  Regarding Fraudulently Claimed Assets


                                                  40.

      Pursuant to 49 USC section 44704, the Federal Aviation Administration

(“FAA”) may issue Type Certificates, including Supplemental Type Certificates,

for aircraft, aircraft engines, and propellers.

                                                  41.

      Plaintiff Weissman had requested that the FAA, through its Los Angeles

office responsible for issuing and reissuing Type Certificates A10WE and A26WE,

to have the Type Certificate A26WE and all related certificates that he purchased at

the September 29, 2008 foreclosure sale of the Assets of Weatherly Aircraft

Company Secured by the Weatherly Aircraft Company/Remington Partners

Security Agreement, reissued in his name. The related certificates include Type

Certificate A10WE and Supplemental Type Certificates SA1885NM, SA612WE,

                                           20
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 21 of 76



SA5895NM and ST00368WI (“related certificates”).

                                             42.

       Since taking possession of the Fraudulently Claimed Assets in 2009, the

WAN/NAFTAA Co-Conspirators have deprived the rightful owners, including

Plaintiff, from the possession and use of the Fraudulently Claimed Assets. These

actions have included making false and fraudulent claims to the Federal Aviation

Administration to ownership of the Type Certificate A26WE and the related

certificates.

                                             43.

       Plaintiff Weissman had been informed by counsel for the Federal Aviation

Administration office in Los Angeles, California that there were “competing claims”

to the Type Certificate A26WE and the related certificates. As a result of these

“competing claims,” the FAA would not reissue the Type Certificate A26WE and

the related certificates to Weissman until there was a determination from a court of

competent jurisdiction as to the owner of the approved data supporting Type

Certificate A26WE and the related certificates, resulting in further injury to

Weissman, the rightful owner of the rights to Type Certificate A26WE.

                                             44.

       Plaintiff Weissman’s rights in the Foreclosed Assets of Weatherly Aircraft

Company, including the Type Certificates and the Converted Assets have now been

                                        21
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 22 of 76



fully and finally adjudicated and determined as set forth in the Consent Judgment

entered in favor of Weissman in NAFTAA, Inc., et al. v. Weissman.

              K. Weissman’s Damages Caused by Wrongful and Fraudulent
                 Conduct of Defendant Cheokas and the Co-Conspirators.

                                              45.

      Neither Plaintiff Weissman nor Weatherly Aviation Company, Inc., the

Delaware corporation that he had formed in 2009 for the purpose of resuming the

manufacture and sale of Weatherly Aircraft using the Foreclosed Assets, had been

able to resume manufacture and sale of the aircraft that are the subject of Type

Certificate A26WE and related certificates and/or transfer the Foreclosed Assets to

a third party for the purpose of resumption of manufacture and sale of the aircraft

that are the subject of Type Certificate A26WE and related certificates, as a result

of the willful and fraudulent conduct of the Defendant Cheokas that had deprived

him of unclouded title, possession and control of the Foreclosed Assets from at least

2009 through the entry of the Consent Judgment and the efforts to do so continue to

be prejudiced up through the present time because of the failure to return the

Converted Assets.

                                              46.

      Plaintiffs have been damaged during that time by the inability to resume

manufacture and sale of the aircraft that are the subject of Type Certificate and


                                         22
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 23 of 76



related certificates and/or his inability to transfer the Foreclosed Assets to a third

party for the purpose of resumption of manufacture and sale of the aircraft that

are the subject of Type Certificate A26WE and related certificates in a total

amount to be shown by the evidence. Plaintiff Weissman has also incurred

reasonable attorneys’ fees and litigation expenses as a result of the wrongful

conduct of the Defendant Cheokas, both individu all y and a s a co -

con spir ator in violation of Weissman’s legal rights, and in violation of

Defendant Cheokas legal duties and obligations as more fully set forth below,

for which Plaintiff Weissman is entitled to compensation as damages, as well as

under applicable statutes and rules relating to recovery of attorneys’ fees and

litigation costs in this action.

                                   FIRST CAUSE OF ACTION

                 Fraud Committed by Williams, SFA and Cheokas

                                               47.

       Weissman incorporates the allegations set forth in paragraphs 1 through 15,

22 through 24, and 45 through 46, as if fully set forth herein.

                                               48.

       Defendants Williams, SFA and Defendant Cheokas fraudulently arranged a

purported Warehouse Sale whereby the Stored Assets owned by Weatherly Aircraft

Company and subject to the Remington/Weatherly Aircraft Company Security

                                          23
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 24 of 76



Agreement could be sold by De f e n d a nt Cheokas to Williams, and in doing so

made numerous false statements in representations in legal documents and

publications, including, but not limited to the following: (a) stating that there was

a Rental Agreement entered into with Weatherly Aircraft Company with regard to

the Stored Assets, (b) that the abandoned shirt factory in which the Stored Assets

were kept was a Self-Storage facility as defined by O.C.G.A. section 10-4-211(6);

(c) that Weatherly Aircraft Company had been provided notice in accordance with

O.C.G.A. section 10-4-213 of the purported and alleged default in payment of

rent and prospective sale of its property to the last known address of Weatherly

Aircraft as defined by O.C.G.A. section 10-4-211(1)( “as stated in the latest

rental agreement or the address provided by the occupant in a subsequent written

notice of a change of address”), when no address was even contained in the

purported Rental Agreement and no written change of address existed; (d) that the

address to which the notice of the purported and alleged default in payment of rent

and prospective sale of its property was sent was a valid address when Williams

knew that it was the vacated address of Weatherly Aircraft Company’s closed

former manufacturing facility, and from which the notice was, in fact, known by

Williams to have been returned to Cheokas undeliverable; (e) that Defendants

Williams and Cheokas had a right to “foreclose” on the Stored Assets; and (f)

that Williams was a bona fide purchaser in view of all of the known deficiencies


                                         24
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 25 of 76



in the sale and his obligations not to transfer, encumber or deal in the Assets subject

to the Weatherly Aircraft Company/Remington Partners Security Agreement.

                                               49.

      The foregoing representations by Williams, SFA and Cheokas with regard to

the purported Warehouse Sale were false. Plaintiffs first learned at the July 11,

2014 deposition of Mr. Cheokas’ assistant, Sandra Bowen, that the circumstances

surrounding the preparation of the documents, including the purported Rental

Agreement, indicated the Rental Agreement and possibly other documents, were

not prepared at the time indicated on the copies of the documents that had

previously been produced by Defendant Cheokas in response to an earlier

subpoena for the production of documents related to the purported Warehouse

Sale. It was confirmed through a forensic examination of the computer which Ms.

Bowen represented was used to prepare the Rental Agreement, commencing on

August 5, 2014 by imaging the hard drive of that computer at Defendant Cheokas’

offices, and further analysis of the hard drive completed and described in a report

dated August 9, 2014, which concluded that the computer files located and

identified on the hard drive related to the Rental Agreement were not created on

the date indicated on the Rental Agreement but a later date.

                                               50.

      Williams, SFA and Cheokas knew that the foregoing representations with

                                          25
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 26 of 76



regard to the Warehouse Sale were false at the time they were made.

                                              51.

      The representations of Williams, SFA and Cheokas with regard to the

purported Warehouse Sale were made with an intention to induce reliance on the

part of third parties dealing with the Stored Assets and to deprive Weatherly

Aircraft Company and Remington Partners of their interests in the Stored Assets.

                                              52.

      Third parties have justifiably relied on the statements and actions of

Williams, SFA and Cheokas in purporting to acquire interests in the Stored Assets

to the detriment of Weatherly Aircraft Company, Remington Partners and

Weissman and their respective rights to the exclusive right to possession and use of

the Stored Assets.

                                              53.

      Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008, has suffered damages as

a result of the fraudulent conduct of Williams, SFA and Cheokas which has

deprived him of his exclusive right to possession and use of the Stored Assets.

                                              54.

      The acts of Williams, SFA and Cheokas as alleged herein constitute fraud

                                         26
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 27 of 76



under O.C.G.A. § 51-6-1 et seq., O.C.G.A. § 23-2-50 et seq., and Georgia common

law.


                                              55.

       Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling

Williams, SFA and D e f e n d a n t Cheokas to return all of the Assets to him and

requiring that any copies or other information related to the Assets be turned over

to him and for the entry of an injunction against Williams, SFA and Cheokas

enjoining them, and all those persons or entities acting in privy or concert with

them, from continuing to retain any copies or other information related to the Assets

or to use any of the information related to the Assets in any way.

                                              56.

       The fraudulent conduct of Williams, SFA and Defendant Cheokas was done

intentionally, maliciously, wantonly, and with callous disregard for the

consequences of these actions on Weissman and the rightful owners of the Assets

Secured by the Remington/Weatherly Aircraft Company Security Agreement, and

done for the purpose of converting the property of Weatherly Aircraft Company

and Remington Partners under the Remington/Weatherly Aircraft Company


                                         27
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 28 of 76



Security Agreement, entitling Defendant and Counterclaim Plaintiff Weissman, as

assignee of Remington Partners in the Remington/Weatherly Aircraft Company

Security Agreement, and as owner of the Foreclosed Assets following the

Foreclosure Sale on September 29, 2008, to punitive damages against Defendants

Williams, SFA and Cheokas.



                            SECOND CAUSE OF ACTION

                    Fraud As to Ownership of Converted Assets of

                              Weatherly Aircraft Company

                                               57.

      Weissman incorporates the allegations set forth in paragraphs 1 through 15,

22 through 24, and 45 through 46, as if fully set forth herein.

                                               58.

      Defendant Cheokas, either directly or through co-conspirators Williams,

SFA, Weatherly Aircraft Nevada, Gannett, Magnus, Corline, White, Thomas,

Johnson, Sun Over Assets, S.A., Louis Simons and NAFTAA, represented at

various times to third persons, including the Federal Aviation Administration and

this Court, that Williams, Weatherly Aircraft Nevada, Sun Over Assets, and/or

NAFTAA were the lawful owners of all or part of the Converted Assets of


                                          28
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 29 of 76



Weatherly Aircraft Company resulting from the purported Warehouse Sale to

Williams. Plaintiffs first learned at the July 11, 2014 deposition of Mr. Cheokas’

assistant, Sandra Bowen, that the circumstances surrounding the preparation of the

documents, including the purported Rental Agreement, indicated the Rental

Agreement and possibly other documents were not prepared at the time indicated

on the copies of the documents that had previously been produced by Defendant

Cheokas in response to an earlier subpoena for the production of documents related

to the purported Warehouse Sale. It was confirmed through a forensic examination

of the computer which Ms. Bowen represented was used to prepare the Rental

Agreement, commencing on August 5, 2014 by imaging the hard drive of that

computer at Defendant Cheokas’ offices, and further analysis of the hard drive

completed and described in a report dated August 9, 2014, which concluded that

the computer files located on the hard drive related to the Rental Agreement were

not created on the date indicated on the document but a later date. Additionally,

Co-conspirators Weatherly A i r c r a f t Nevada, Gannett, Magnus and/or Corline

falsely represented to the Federal Aviation Administration that WAN held a valid

license granted by Weatherly Aircraft Company to manufacture aircraft and parts

under Type Certificate A26WE.

                                              59.

      Defendant Cheokas, along with co-conspirators Williams, SFA, Weatherly

                                         29
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 30 of 76



Aircraft Nevada, Gannett, Magnus, Corline, White, Thomas, Johnson, Sun Over

Assets, S.A., Louis Simons and NAFTAA, knew at the time the representations

were made to third persons, i n c l u d i n g the Federal Aviation Administration or

this Court, that Williams, Weatherly Aircraft Nevada, Sun Over Assets, and/or

NAFTAA were not the lawful owners of all or part of the Converted Assets of

Weatherly Aircraft Company.

                                              60.

      Defendant Cheokas, either directly or through co-conspirators Williams,

SFA, Weatherly Aircraft Nevada, Gannett, the Gannet Family Limited

Partnership, Magnus, Corline, White, Thomas, Johnson, Sun Over Assets, S.A.,

Louis Simons and NAFTAA, made the foregoing representations to third persons,

including the Federal Aviation Administration or this Court, for the purpose of

inducing reliance on the part of those third persons, the FAA or this Court, and

third persons, including the Federal Aviation Administration and this Court

justifiably relied upon such misrepresentations.


                                              61.

      Defendant Cheokas, either directly or through co-conspirators Williams,

SFA, Weatherly Aircraft Nevada, Gannett, Magnus, Corline, White, Thomas,

Johnson, Sun Over Assets, S.A., Louis Simons and NAFTAA, made the foregoing


                                         30
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 31 of 76



representations to third persons, the Federal Aviation Administration or this Court,

to the detriment of Weatherly Aircraft Company, Remington Partners and Weissman

and their respective rights to the exclusive right to possession and use of the

Converted Assets of Weatherly Aircraft Company.

                                             62.

      The acts of Defendant Cheokas, and co-conspiarators Williams, SFA,

Weatherly Aircraft Nevada, Gannett, the Gannet Family Limited Partnership,

Magnus, Corline, White, Thomas, Johnson, Sun Over Assets, S.A., Louis Simons

and NAFTAA, as alleged herein constitute fraud under O.C.G.A. § 51-6-1 et seq.,

O.C.G.A. § 23-2-50 et seq., and Georgia common law.

                                             63.

      Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008, has suffered damages as a

result of the foregoing fraudulent conduct which has deprived him of his exclusive

right to possession and use of the Converted Assets of Weatherly Aircraft

Company.

                                             64.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

                                        31
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 32 of 76



Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the

information related to the Assets) (collectively referred to as “the Weatherly Aircraft

documents and information”), be turned over to him and for the entry of an

injunction against all Defendants enjoining them, and all those persons or entities

acting in privy or concert with them, from continuing to retain or make copies

of any of the Weatherly Aircraft documents and information, or from distributing

any of the Weatherly Aircraft documents and information to any other person or

entity, or from using any of the Weatherly Aircraft documents and information in

any way.

                                               65.

      The fraudulent conduct of Defendant Cheokas a n d c o -

c o n s p i r a t o r s Williams, SFA, Weatherly Aircraft Nevada, Gannett, Magnus,

Corline, White, Thomas, Johnson, Sun Over Assets, S.A., Louis Simons and

NAFTAA was done intentionally, maliciously, wantonly, and with callous

disregard for the consequences of these actions on Weissman and the rightful

owners of the Assets Secured by the Remington/Weatherly Aircraft Company

                                          32
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 33 of 76



Security Agreement, and was done for the purpose of converting the property of

Weatherly Aircraft Company and Remington Partners under the

Remington/Weatherly Aircraft Company Security Agreement, entitling Plaintiff

Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008 to punitive damages against

Defendant Cheokas.


                             THIRD CAUSE OF ACTION

                                        Conversion

                                               66.

      Weissman incorporates the allegations set forth in paragraphs 1 through 15,

22 through 24, and 45 through 46, as if fully set forth herein.

                                               67.

      Defendant Cheokas and co-conspirators Williams, SFA, Weatherly Aircraft

Nevada, Gannett, Magnus, Corline, White, Thomas, Johnson, Sun Over Assets,

S.A., Louis Simons and NAFTAA, have converted or received all or part of the

Converted Assets of Weatherly Aircraft Company in violation of O.C.G.A. § 16-8-

7.




                                          33
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 34 of 76



                                               68.

      Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008, has suffered damages as

a result of the conversion which has deprived him of his exclusive right to

possession and use of the Converted Assets of Weatherly Aircraft Company.

                                               69.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the

information related to the Assets) (collectively referred to as “the Weatherly Aircraft

documents and information”), be turned over to him and for the entry of an

injunction against all Defendants enjoining them, and all those persons or entities

acting in privy or concert with them, from continuing to retain or make copies

of any of the Weatherly Aircraft documents and information, or from distributing

any of the Weatherly Aircraft documents and information to any other person or

                                          34
      Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 35 of 76



entity, or from using any of the Weatherly Aircraft documents and information in

any way.

                                            70.

      The conversion by Defendants Cheokas and co-conspirators Williams, SFA,

Weatherly Aircraft Nevada, Gannett, Magnus, Corline, White, Thomas, Johnson,

Sun Over Assets, S.A., Louis Simons and NAFTAA was intentional, entitling

Plaintiff Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008 to punitive damages against

Defendant Cheokas.

                       FOURTH CAUSE OF ACTION

                Theft and Misappropriation of Trade Secrets

                                            71.

      [Omitted pursuant to September 28, 2018 Order].

                                            72.

      [Omitted pursuant to September 28, 2018 Order].

                                            73.

      [Omitted pursuant to September 28, 2018 Order].

                                            74.

      [Omitted pursuant to September 28, 2018 Order].
                                       35
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 36 of 76



                                              75.

       [Omitted pursuant to September 28, 2018 Order].

                                              76.

       [Omitted pursuant to September 28, 2018 Order].

                                              77.

       [Omitted pursuant to September 28, 2018 Order].

                                              78.

       [Omitted pursuant to September 28, 2018 Order].

                                              79.

       [Omitted pursuant to September 28, 2018 Order].

                                FIFTH CAUSE OF ACTION
                                   CIVIL CONSPIRACY

                                              80.

       Weissman incorporates the allegations set forth in paragraphs 1 through 46,

as if fully set forth herein.

                                              81.

       The Defendant Cheokas, along with one or more of the Co-Conspirators have

combined and conspired among themselves and other unknown conspirators for the

purpose of willfully, fraudulently and maliciously converting, misappropriating and

depriving the rightful owners at various times material hereto, including Plaintiff as

                                         36
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 37 of 76



the current owner, of the exclusive right to unclouded title, possession and use of

the Assets Secured by the Weatherly Aircraft Company/Remington Partners

Security Agreement, thereby injuring the rightful owners of the Assets Secured by

the Weatherly Aircraft Company/Remington Partners Security Agreement.

                                               82.

      As a direct and proximate result of the Defendant Cheokas, along with one or

more of the Co-Conspirators’ actions, Plaintiff Weissman is entitled to recover

nominal, direct and consequential damages in an amount to be determined at trial.

                                               83.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the

information related to the Assets) (collectively referred to as “the Weatherly Aircraft

documents and information”), be turned over to him and for the entry of an

injunction against Defendant Cheokas enjoining him, and all the Co-Conspirators,


                                          37
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 38 of 76



along with those persons or entities acting in privy or concert with them, from

continuing to retain or make copies of any of the Weatherly Aircraft documents

and information, or from distributing any of the Weatherly Aircraft documents and

information to any other person or entity, or from using any of the Weatherly

Aircraft documents and information in any way.

                                              84.

      The conduct of the Defendant Cheokas was intentional, and done for the

purpose of depriving Plaintiff Weissman, as assignee of Remington Partners in the

Remington/Weatherly Aircraft Company Security Agreement, and as owner of the

Foreclosed Assets following the Foreclosure Sale on September 29, 2008 of his

exclusive right to possession and use of the Assets Secured by the Weatherly Aircraft

Company/Remington Partners Security Agreement, thereby entitling him to recover

punitive damages from the Defendant Cheokas.

                       SIXTH CAUSE OF ACTION
            TORTIOUS INTERFERENCE WITH CONTRACTUAL
                          RELATIONS

                                              85.

      [Omitted pursuant to September 28, 2018 Order].

                                              86.

      [Omitted pursuant to September 28, 2018 Order].

                                              87.
                                         38
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 39 of 76




      [Omitted pursuant to September 28, 2018 Order].

                                               88.

      [Omitted pursuant to September 28, 2018 Order].

                                               89.

      [Omitted pursuant to September 28, 2018 Order].

                                               90.

      [Omitted pursuant to September 28, 2018 Order].

                                               91.

      [Omitted pursuant to September 28, 2018 Order].


                            SEVENTH CAUSE OF ACTION

                               Civil Rico Claim – Federal

                                               92.

      Weissman incorporates the allegations set forth in paragraphs 1 through 15,

22 through 24, and 45 through 46, as if fully set forth herein.

                                               93.

      Persons injured by reasons of a RICO violation have a civil cause of action

under the terms of the act. Pursuant to the act, 18 U.S.C. §§ 1962(c), 1964(c))

provide for liability in civil suits brought by any person injured ‘in his business or


                                          39
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 40 of 76



property’ by a RICO violation, with a compulsory award of treble damages, costs,

and attorneys’ fees.

                                               94.

      The RICO act makes it unlawful for ‘any person’ who is employed by or

associated with ‘any enterprise’ affecting interstate commerce to ‘participate,

directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity.

                               The Racketeering Violation

                                               95.

      The Defendant Cheokas and the Co-conspirators have acquired personal

property, directly and indirectly, through a pattern of racketeering activity

consisting of (1) theft by taking, in violation of O.C.G.A. § 16-8-2, (2) theft

by deception, in violation of O.C.G.A. § 16-8-3, (3) theft by conversion or

receipt of stolen goods, in violation of O.C.G.A. § 16-8-4, 16-8-7 (4) Securities

Fraud, (5) theft of trade secrets in violation of O.C.G.A. § 10-1-76 et seq., (6)

Computer Fraud in violation of 18 U.S.C. §. Section 1030 et seq., and (5)

Honest Services wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346.

                                               96.

      For the purpose of furthering this scheme to defraud and to obtain property


                                          40
      Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 41 of 76



and   money by means of false pretenses, misrepresentations or promises, the

Defendants knowingly utilized or caused to be utilized the United States Postal

Service   and    utilized telephone or other wire transmissions in interstate

commerce (wire fraud and mail fraud). These acts further include the transfer of

funds as between themselves or others by using electronic or other wire

transmissions in interstate commerce as described above. For the purpose of

furthering this scheme to defraud and to obtain money and property by false

or fraudulent pretenses, the Defendant Cheokas and the Co-conspirators did

transmit and cause to be transmitted by wire and/or radio these fraudulent

transmissions and communications, as described herein, in violation of 18

U.S.C. § 1343. For the purpose of furthering this scheme to defraud and to

obtain money and property by false or fraudulent pretenses, Defendant

Cheokas and the Co-conspirators did place or cause certain matters or things,

as described herein, to be placed in a post office or other authorized depository

for mail matter in violation of 18 U.S.C. § 1341.

                     The Pattern of Racketeering Activity

            A.    Theft by Taking (O.C.G.A. § 16-8-2)

                                             97.

      The Defendant Cheokas and the Co-Conspirators have repeatedly


                                        41
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 42 of 76



engaged in theft by taking in violation of O.C.G.A. section 16-8-2. Theft by

taking constitutes racketeering activity under 18 U.S.C. section 1961(1)(A).

                                               98.

      Defendant Cheokas and the Co-conspirators committed theft by taking by

unlawfully taking, or being in lawful possession thereof, or unlawfully

misappropriating the property of Weatherly Aircraft Company and Weissman, with

the intention of depriving Weatherly Aircraft Company and Weissman of that

property. The property of Weatherly Aircraft Company and Weissman unlawfully

taken or misappropriated by the Defendants includes:

      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 84 above)

      •      The documents evidencing the issuance of Type Certificates A26WE

and related certificates

      •      The Aircraft Manufacturing Equipment owned by Weatherly Aircraft

Company, including the tooling used to fabricate the aircraft

      •      The inventory, including raw materials, work in process, finished

goods and parts owned by Weatherly Aircraft Company

      •      The personal property used by Weatherly Aircraft Company in its
business

      •      The business records of Weatherly Aircraft Company

      •      The computer data of Weatherly Aircraft Company

                                          42
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 43 of 76




             B.        Theft by Deception (O.C.G.A. § 16-8-3)

                                                99.

      Defendants Cheokas and the Co-conspirators obtained property of Weatherly

Aircraft Company and Weissman, by deceitful means and artful practices, creating

and confirming versions and making statements of existing facts which were false

and which the Defendants knew or believed to be false, and concealing or

preventing others, including Weatherly Aircraft Company, Weissman, this Court

and the Federal Aviation Administration, and third persons from acquiring

information pertinent to the truth of existing facts.

                                            100.

      This conduct includes, but is not limited to, the following transactions:

      •      the 2007 Fraudulent Warehouse Sale

      •      the Fraudulent Claims to the Federal Aviation Administration since at

least 2008 regarding ownership and licensing rights in Type Certificate A26WE and

related certificates

      •      the 2009 Fraudulent Transfer of Weatherly Aircraft Company assets

from Williams to WAN

      •      the 2009 Conversion of the Weatherly Aircraft Company assets

      •      the 2009 receipt of Converted Assets


                                           43
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 44 of 76



       •    the 2009 Fraudulent Claim that WAN holds the Type Certificates to
Weatherly aircraft

       •     the 2009 Sale of Weatherly Aircraft Company Parts to Weatherly

Aircraft Company customers

       •     the 2009 Sale of “Bogus” Unapproved Parts for Weatherly aircraft

under false claim of ownership or license of Type Certificate A26WE

       •     the 2009 Fraudulent Transfer of the Assets Shipped to Williams and

SFA and the Converted Assets to NAFTAA

       •     this 2010 Fraudulent Declaratory Judgment Action




             C.    Theft by Conversion (O.C.G.A. § 16-8-4).

                                         101.

       Williams and SFA, having lawfully received the property of Weatherly

Aircraft Company, and being under an Agreement with Remington Partners and

known legal obligation to hold that property for Weatherly Aircraft Company

and Remington Partners, in concert and conspiracy with Defendant Cheokas,

and the other Co-Conspirators, knowingly converted those proceeds to their own

use.

                                         102.

       Defendants Cheokas and the other Co-conspirators further converted other


                                        44
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 45 of 76



assets of Weatherly Aircraft Company and Weissman.

                                           103.

      Defendants Cheokas and the other Co-conspirators committed theft by

conversion, including receipt of converted or stolen goods, as set forth above in

paragraphs 113 and 114, with regard to at least the following property:

      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 91 above)

      •      The documents evidencing the issuance of Type Certificates A26WE

and related certificates

      •      The Aircraft Manufacturing Equipment owned by Weatherly Aircraft

Company, including the tooling used to fabricate the aircraft

      •      The inventory, including raw materials, work in process, finished

goods and parts owned by Weatherly Aircraft Company

      •      The personal property used by Weatherly Aircraft Company in its
business

      •      The business records of Weatherly Aircraft Company

      •      The computer data of Weatherly Aircraft Company


      D.      Theft of Trade Secrets (O.C.G.A. § 10-1-761)

      Defendant Cheokas and the Co-conspirators committed theft of trade secrets

with regarding to at least the following property:


                                          45
      Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 46 of 76



      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 84 above)

             E.    Honest Services Fraud (U.S.C. §§ 1343, 1346)

                                           104.

      The WAN/NAFTAA Co-conspirators using facilities of                 interstate

communication, specifically long distance telephone and interstate electronic

communications, attempted to deprive Weatherly Aircraft Company of the honest

services of persons owing it obligations of loyalty by offering and making payments

(“bribes”) to transfer the Assets Transferred by Williams and the Converted Assets

to WAN and NAFTAA.

                                           105.

      This conduct constituted attempts to commit honest services wire fraud, in

violation of 18 U.S.C. §§ 1343 and 1346.


                                           106.

      The Co-conspirators’ conduct constituted racketeering activity as defined

under 18 U.S.C. § 1961.

          Injuries To Weissman Proximately Caused By the RICO Violations.

                                           107.

      The Defendant Cheokas and the Co-conspirators engaged in acts of


                                          46
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 47 of 76



racketeering activity since at least 2007.


                                              108.

      Weissman discovered or could have discovered some of the facts related to

those acts of racketeering activity that occurred prior to or in the first seven months

of 2009, but the true facts related to, and the extent of the property taken or

misappropriated during the course of, those unlawful acts were actively concealed

and were not known by Weissman prior to and during the first seven months of

2009. These true facts related to, and the extent of the property taken or

misappropriated during the course of, those unlawful acts prior to and during

the first seven months of 2009 (“the Previously Concealed and Unknown True

Facts and Extent of Unlawful Conduct”) were actively concealed from and not

known by Weissman prior to or during the first seven months of 2009. Other acts of

racketeering activity occurred during or after the first seven months of 2009, and

continue to occur to this date (the “2009 and Subsequent Continuing Wrongful

Acts”).

                                              109.

      The Previously Concealed and Unknown True Facts and Extent of Unlawful

Conduct and the 2009 Subsequent and Continuing Wrongful Acts are themselves

related and sufficient to constitute a pattern of racketeering activity. These acts of


                                             47
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 48 of 76



racketeering activity also caused new and independent injuries to Weissman,

separate and apart from any injuries which Weissman discovered or could have

discovered prior to or in 2009.

                                            110.

      Defendant Cheokas and the Co-conspirators acquired property through this

pattern of racketeering activity.

                                            111.

      This pattern of racketeering activity proximately caused new and

independent injuries to Weissman.

                                            112.

      Weissman’s injuries flowed directly from acts of racketeering activity that

constitute part of this pattern of racketeering activity.

          Relationship Between the Predicate Acts of Racketeering Activity

                                            113.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar intents in that they sought to obtain

property from Weatherly Aircraft Company and Weissman through illegal means.

                                            114.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar results in that Defendant Cheokas and
                                           48
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 49 of 76



the Co-conspirators did obtain property from Weatherly Aircraft Company and

Weissman through illegal means.

                                           115.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar victims, including Weatherly Aircraft

Company and Wiessman who have been victimized by the Defendant Cheokas and

the Co-conspirators through fraudulent transactions.

                                           116.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar methods of commission in that they

involve theft and related acts of racketeering activity committed in furtherance of a

scheme to obtain property from Weatherly Aircraft Company and Weissman

through illegal means.

                                           117.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators are interrelated by distinguishing characteristics and are not

isolated incidents in that the acts involve the same or similar misrepresentations, the

same or similar methods of commission, the same or similar financial benefits to

the Defendant Cheokas and the Co-conspirators, and the same or similar efforts

to conceal their misconduct.

                                          49
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 50 of 76



                                          118.

      These acts were and are being committed in a systematic and related fashion
and are part of the enterprise's ongoing manner of doing business and have been
perpetrated over a number of years. These acts constitute a pattern of racketeering
activity within the meaning of 18 U.S.C. § 1961.
                                          119.

      The Defendant Cheokas and Co-conspirators violated 18 U.S.C. § 1962(a)

by using or investing income derived from a pattern of racketeering to

establish, operate and/or acquire an interest in an enterprise the activities of

which affect interstate commerce.

                                          120.

      Defendant Cheokas and the Co-conspirators violated 18 U.S.C. § l 962(b)

because they engaged in a pattern of racketeering activity to acquire or maintain an

interest or control in an enterprise          the activities of which affect interstate

commerce.

                                          121.

      The Defendant Cheokas and the Co-conspirators violated 18 U.S.C. § 1962(c)

because they conducted or p a r t i c i p a t e d in the conduct of the affairs of the

enterprise through a pattern of racketeering activity.

                                          122.


                                         50
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 51 of 76



      The Defendant Cheokas and the Co-conspirators violated 18 U.S.C. § 1962(d)

by conspiring to violate the above code sections.

                                           123.

      The enterprise could not exist but for this conspiracy.


                                           124.

      The enterprise participants have caused economic losses to Weissman. The

economic losses are continuing as a result of the continued activities of the enterprise

and flow directly from the use and investment of racketeering income.

                                           125.

      Weissman is an aggrieved person and has standing to maintain this action.

                                           126.

      Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to collect treble

damages.

                                           127.

      In addition, Defendant Cheokas and Co-conspirators’ actions show willful

misconduct, breach of fiduciary duty, malice, fraud, wantonness, oppression, and

an entire want of care that raises the presumption of conscious indifference to

consequences and specific intent to cause harm, entitling Weissman to receive

punitive damages sufficient to deter, penalize or punish the Defendants in light of

                                          51
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 52 of 76



the circumstances of the case.

                                          128.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the information

related to the Assets) (collectively referred to as “the Weatherly Aircraft documents

and information”), be turned over to him and for the entry of an injunction against

all Defendants enjoining them, and all those persons or entities acting in privy

or concert with them, from continuing to retain or make copies of any of the

Weatherly Aircraft documents and information, or from distributing any of the

Weatherly Aircraft documents and information to any other person or entity, or

from using any of the Weatherly Aircraft documents and information in any way.

                                          129.

      Weissman asks the Court to issue appropriate orders and judgments

including, but not limited to:

      •       Imposing a constructive trust over all assets improperly obtained by

                                         52
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 53 of 76



the Defendants through racketeering activity, including, but not limited to, the

proceeds of all sales of any assets

      •       Ordering the Defendants to divest themselves in any interest in any of

the former property of Weatherly Aircraft Company

      •       Imposing reasonable restrictions upon the future activities of the

Defendants, including, but not limited to, prohibiting them from asserting any

interest, legal or equitable, in the former property of Weatherly Aircraft Company

      •       Ordering the Defendants to each return to Weissman all former

property of Weatherly Aircraft Company, which they have taken from it

                                           130.

      Pursuant to 18 U.S.C. § 1964(c), Plaintiff is entitled to recover his costs of

litigation and investigation in connection with this matter.

                                           131.

      Weissman has suffered an injury to his business or property by the actions of

Defendants in conspiring through the use of a fabricated warehouse sale and other

fraudulent acts to secure the type certificates properly owned by Weissman. Said

conspiracy to take the type certificates and other personal property of Weissman

constitutes a concrete financial loss as set forth in the RICO statute.

                                           132.

      The acts of Cheokas, Williams and SFA constitute predicate acts, constituting

                                          53
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 54 of 76



a pattern of racketeering activity.

                                         133.

      Cheokas, Williams and SFA, by participating in an “enterprise,” as defined

in the Act, conducted operations affecting interstate or foreign commerce, by

attempting to sell and ship the personal property of Weissman after conspiring,

through a fraudulent warehouse sale, and other acts of fraud to procure said

property, and after procuring the property, shipping the property from Georgia to

Louisiana and other locations.

                                         134.

      Weissman, as a result of the conspiracy and predicate acts of Defendant

Cheokas, a n d C o - c o n s p i r a t o r s Williams and SFA, suffered damages as a

result of those concerted actions, in an amount to be proven at trial.

                                         135.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft

Company Security Agreement, and is entitled to a mandatory injunction

compelling the Defendants to return all of the Assets to him and requiring that

(a) any documents, including copies or electronic data included in the Assets, and

(b) any other information related to the Assets (including but not limited to

copies, memoranda, notes or electronic data of any kind containing or referring to

                                        54
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 55 of 76



any of the information related to the Assets) (collectively referred to as “the

Weatherly Aircraft documents and information”), be turned over to him and for

the entry of an injunction against all Defendant Cheokas, t h e C o -

C o n s p i r a t o r s , e njoining them, and all those persons or entities acting in

privy or concert with them, from continuing to retain or make copies of any of

the Weatherly Aircraft documents and information, or from distributing any of

the Weatherly Aircraft documents and information to any other person or entity,

or from using any of the Weatherly Aircraft documents and information in any

way.


                                            136.

       The conduct of the Defendant Cheokas and the Co-conspirators was

intentional, and done for the purpose of depriving Defendant and Counterclaim

Plaintiff Weissman, as assignee of Remington Partners in the Remington/Weatherly

Aircraft Company Security Agreement, and as owner of the Foreclosed Assets

following the Foreclosure Sale on September 29, 2008 of his exclusive right to

possession and use of the Assets Secured by the Weatherly Aircraft

Company/Remington Partners Security Agreement, thereby entitling him to recover

punitive damages from the Defendant Cheokas.


              EIGHTH CAUSE OF ACTION GEORGIA RICO CLAIM

                                           55
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 56 of 76



                        (Georgia RICO (O.C.G.A. § 16-14-4(a))

                               The Racketeering Violation

                                           137.

      Weissman incorporates the allegations set forth in paragraphs 1 through 15,

22 through 24, and 45 through 46, as if fully set forth herein.

                                           138.

      The Defendant Cheokas and the Co-conspirators have acquired personal

property, directly and indirectly, through a pattern of racketeering activity

consisting of (1) theft by taking, in violation of O.C.G.A. § 16-8-2, (2) theft

by deception, in violation of O.C.G.A. § 16-8-3, (3) theft by conversion or receipt

of stolen goods, in violation of O.C.G.A. § 16-8-4, 16-8-7 (4) Securities Fraud, (5)

theft of trade secrets in violation of O.C.G.A. § 10-1-76 et seq., (6) Computer

Fraud in violation of 18 U.S.C. §. Section 1030 et seq., and (5) Honest Services

wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346.

                          The Pattern of Racketeering Activity

             A.    Theft by Taking (O.C.G.A. § 16-8-2)

                                           139.

      Defendant Cheokas and the Co-conspirators have repeatedly engaged in

theft by taking in violation of § 16-8-2. Theft by taking constitutes racketeering


                                          56
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 57 of 76



activity under O.C.G.A. § 16-14- 3(9)(A)(ix).

                                           140.

      Defendant Cheokas and the Co-conspirators committed theft by taking by

unlawfully taking, or being in lawful possession thereof, or unlawfully

misappropriating the property of Weatherly Aircraft Company and Weissman, with

the intention of depriving Weatherly Aircraft Company and Weissman of that

property. The property of Weatherly Aircraft Company and Weissman unlawfully

taken or misappropriated by the Defendants includes:

      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 84 above)

      •      The documents evidencing the issuance of Type Certificates A26WE

and related certificates

      •      The Aircraft Manufacturing Equipment owned by Weatherly Aircraft

Company, including the tooling used to fabricate the aircraft

      •      The inventory, including raw materials, work in process, finished

goods and parts owned by Weatherly Aircraft Company

      •      The personal property used by Weatherly Aircraft Company in its
business

      •      The business records of Weatherly Aircraft Company


      •      The computer data of Weatherly Aircraft Company


                                          57
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 58 of 76




             B.        Theft by Deception (O.C.G.A. § 16-8-3)

                                           141.

      Defendant Cheokas and the Co-conspirators obtained property of Weatherly

Aircraft Company and Weissman, by deceitful means and artful practices, creating

and confirming versions and making statements of existing facts which were false

and which the Defendant Cheokas and the Co-conspirators knew or believed to be

false, and concealing or preventing others, including Weatherly Aircraft Company,

Weissman, this Court and the Federal Aviation Administration, and third persons

from acquiring information pertinent to the truth of existing facts.

                                           142.

      This conduct includes, but is not limited to, the following transactions:

      •      the 2007 Fraudulent Warehouse Sale

      •      the Fraudulent Claims to the Federal Aviation Administration since at

least 2008 regarding ownership and licensing rights in Type Certificate A26WE and

related certificates

      •      the 2009 Fraudulent Transfer of Weatherly Aircraft Company assets

from Williams to WAN

      •      the 2009 Conversion of the Weatherly Aircraft Company assets

      •      the 2009 receipt of Converted Assets


                                          58
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 59 of 76



       •    the 2009 Fraudulent Claim that WAN holds the Type Certificates to
Weatherly aircraft


       •    the 2009 Sale of Weatherly Aircraft Company Parts to Weatherly

Aircraft Company customers

       •    the 2009 Sale of “Bogus” Unapproved Parts for Weatherly aircraft

under false claim of ownership or license of Type Certificate A26WE

       •    the 2009 Fraudulent Transfer of the Assets Shipped to Williams and

SFA and the Converted Assets to NAFTAA

       •    this 2010 Fraudulent Declaratory Judgment Action

            C.    Theft by Conversion (O.C.G.A. § 16-8-4).

                                        143.

       Williams and SFA, having lawfully received the property of Weatherly

Aircraft Company, and being under an Agreement with Remington Partners and

known legal obligation to hold that property for Weatherly Aircraft Company and

Remington Partners, in concert and conspiracy with Defendant Williams and

the remaining Co-conspirators, knowingly converted those proceeds to their own

use.

                                        144.

       The Defendant Cheokas, directly or through the Co-conspirators further

converted other assets of Weatherly Aircraft Company and Weissman.

                                       59
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 60 of 76



                                            145.

      The Defendant Cheokas, directly or through the Co-conspirators committed

theft by conversion, including receipt of converted or stolen goods, with regard to

at least the following property:

      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 84 above)

      •      The documents evidencing the issuance of Type Certificates A26WE

and related certificates

      •      The Aircraft Manufacturing Equipment owned by Weatherly Aircraft

Company, including the tooling used to fabricate the aircraft

      •      The inventory, including raw materials, work in process, finished

goods and parts owned by Weatherly Aircraft Company

      •      The personal property used by Weatherly Aircraft Company in its
business

      •      The business records of Weatherly Aircraft Company

      •      The computer data of Weatherly Aircraft Company

             D.     Theft of Trade Secrets (O.C.G.A. § 10-1-761)

      The Defendant Cheokas, directly or throuhg the Co-conspirators committed

theft of trade secrets with regarding to at least the following property:

      •      The Weatherly Aircraft Confidential Information and Type Certificate

Data (as defined in paragraph 91 above)
                                           60
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 61 of 76



              E.    Securities Fraud (O.C.G.A. § 10-5-24)

                                           146.

      The Co-conspirators Gannett, Magnus and Corline have willfully violated §

10-5-24 by:

      •        Selling securities employing a device, scheme, or artifice to defraud;

      •        Making untrue statements and material facts and omitting to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they are made, not misleading; and

      •        Engaging in acts, practices, and courses of business that operated

as a fraud or deceit.

                                           147.

      The Co-conspirtors Gannett, Magnus and Corline’s violations of the Georgia

Securities Act of 1973 constitute racketeering activity pursuant to O.C.G.A. §

16-14- 3(9)(xxi).

              F.    Honest Services Fraud (U.S.C. §§ 1343, 1346)

                                           148.

      The WAN/NAFTAA Co-conspirators, using facilities of                   interstate

communication, specifically long distance telephone and interstate electronic

communications, attempted to deprive Weatherly Aircraft Company of the honest

services of persons owing it obligations of loyalty by offering and making payments

                                          61
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 62 of 76



(“bribes”) to transfer the Assets Transferred by Williams and the Converted Assets

to WAN and NAFTAA.

                                              149.

      This conduct constituted attempts to commit honest services wire fraud, in

violation of 18 U.S.C. §§ 1343 and 1346.

                                              150.

      The Defendant Cheokas and the Co-conspirators’ conduct constituted

racketeering activity under O.C.G.A. § 16-14-3(9)(A)(xxix).



       Injuries To Weissman Proximately Caused By the Defendant Cheokas
                 and the Co-Conspirators’ RICO Violations.

                                              151.

      The Defendant Cheokas and the Co-conspirators engaged in acts of

racketeering activity since at least 2007.


                                              152.

      Weissman discovered or could have discovered some of the facts related to

those acts of racketeering activity that occurred prior to or in the first seven months

of 2009, but the true facts related to, and the extent of the property taken or

misappropriated during the course of, those unlawful acts were actively concealed

and were not known by Weissman prior to and during the first seven months of
                                             62
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 63 of 76



2009. These true facts related to, and the extent of the property taken or

misappropriated during the course of, those unlawful acts prior to and during

the first seven months of 2009 (“the Previously Concealed and Unknown True

Facts and Extent of Unlawful Conduct”) were actively concealed from and not

known by Weissman prior to or during the first seven months of 2009. Other acts of

racketeering activity occurred during or after the first seven months of 2009, and

continue to occur to this date (the “2009 and Subsequent Continuing Wrongful

Acts”).

                                          153.

      The Previously Concealed and Unknown True Facts and Extent of Unlawful

Conduct and the 2009 Subsequent and Continuing Wrongful Acts are themselves

related and sufficient to constitute a pattern of racketeering activity. These acts of

racketeering activity also caused new and independent injuries to Weissman,

separate and apart from any injuries which Weissman discovered or could have

discovered prior to or in 2009.

                                          154.

      The Defendant Cheokas and the Co-conspirators acquired property through

this pattern of racketeering activity.

                                          155.

      This pattern of racketeering activity proximately caused new and

                                         63
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 64 of 76



independent injuries to Weissman.

                                            156.

      Weissman’s injuries flowed directly from acts of racketeering activity that

constitute part of this pattern of racketeering activity.

          Relationship Between the Predicate Acts of Racketeering Activity

                                            157.

      Defendant Cheokas and the Co-conspirators engaged in said conduct

through an associated-in-fact enterprise consisting of the Defendant and others.

Said enterprise (i) shared the common purpose of misappropriating property of

Weatherly Aircraft Company and Weissman for their own financial benefit and to

the detriment of Weatherly Aircraft Company and Weissman; (ii) had continuity

of structure and participants throughout the period during which Weatherly

Aircraft Company and Weissman were injured; and (iii) had an ascertainable

structure distinct from that inherent in racketeering activity. Defendants

engaged in this enterprise for the purpose of enriching themselves at the expense

of Weissman.

                                            158.

      Evidence of a core agreement is outlined above which demonstrates the

existence and nature of a specific agreement between the members of this


                                           64
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 65 of 76



conspiracy.

                                           159.

      The course of conduct of the enterprise, which is furthered by violation of the

predicate acts outlined above, is the conversion or theft of property rightfully owned

and intended for use in the manufacture of aircraft and parts for commercial sale by

Weissman in the marketplace.

                                           160.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar intents in that they sought to obtain

property from Weatherly Aircraft Company and Weissman through illegal means.

                                           161.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar results in that the Defendant Cheokas

and the Co-conspirators did obtain property from Weatherly Aircraft Company and

Weissman through illegal means.

                                           162.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar victims, including Weatherly Aircraft

Company and Wiessman who have been victimized by the Defendant Cheokas and

the Co-conspirators through fraudulent transactions.

                                         65
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 66 of 76



                                           163.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators have the same or similar methods of commission in that they

involve theft and related acts of racketeering activity committed in furtherance of a

scheme to obtain property from Weatherly Aircraft Company and Weissman

through illegal means.

                                           164.

      The acts of racketeering activity committed by the Defendant Cheokas and

the Co-conspirators are interrelated by distinguishing characteristics and are not

isolated incidents in that the acts involve the same or similar misrepresentations, the

same or similar methods of commission, the same or similar financial benefits to

the Defendant Cheokas and the Co-conspirators, and the same or similar efforts

to conceal their misconduct.

                                           165.

      Weissman has been injured by reason of the Defendant’s violation of

O.C.G.A. § 16-14-4(c) and is entitled to recover three times the actual damages

sustained.


                                           166.

      In addition, the Defendant Cheokas and the Co-conspirators’ actions show


                                          66
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 67 of 76



willful misconduct, breach of fiduciary duty, malice, fraud, wantonness,

oppression, and an entire want of care that raises the presumption of conscious

indifference to consequences and specific intent to cause harm, entitling Weissman

to receive punitive damages sufficient to deter, penalize or punish the Defendants

in light of the circumstances of the case.

                                              167.

       As a direct, foreseeable, and proximate result of Defendant Cheokas and the

Co-conspirators' racketeering activities and/or the use and investment of

racketeering income, Plaintiff has suffered damages in an amount to be determined

at trial.

                                              168.

       Weissman is an aggrieved person within the meaning of O.C.G.A. § 16-14-6.

                                              169.

       Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the information

                                             67
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 68 of 76



related to the Assets) (collectively referred to as “the Weatherly Aircraft documents

and information”), be turned over to him and for the entry of an injunction against

all Defendants enjoining them, and all those persons or entities acting in privy

or concert with them, from continuing to retain or make copies of any of the

Weatherly Aircraft documents and information, or from distributing any of the

Weatherly Aircraft documents and information to any other person or entity, or

from using any of the Weatherly Aircraft documents and information in any way.

                                           170.

      Pursuant to O.C.G.A. § 16-14-6, Weissman asks the Court to issue appropriate

orders and judgments including, but not limited to:

      •       Imposing a constructive trust over all assets improperly obtained by

the Defendant Cheokas, and other Co-Conspirators and those acting in concert and

combination with them, through racketeering activity, including, but not limited to,

the proceeds of all sales of any assets

      •       Ordering the Defendants to divest themselves in any interest in any of

the former property of Weatherly Aircraft Company

      •       Imposing reasonable restrictions upon the future activities of the

Defendants, including, but not limited to, prohibiting them from asserting any

interest, legal or equitable, in the former property of Weatherly Aircraft Company

      •       Ordering the Defendant Cheokas, and other Co-Conspirators and those

                                          68
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 69 of 76



acting in concert and combination with them, to each return to Weissman all former

property of Weatherly Aircraft Company, which they have taken from it

                                           171.

      Pursuant to O.C.G.A. § 16-14-6(c), plaintiff Weissman is entitled to recover

his attorneys’ fees in the trial and appellate courts, and his cost of investigation and

litigation reasonably incurred.


                    NINTH CAUSE OF ACTION
       WRONGFUL FORECLOSURE AND BREACH OF SELF STORAGE
                        STATUTE

                                           172.

      [Omitted pursuant to September 28, 2018 Order].


      [Omitted pursuant to September 28, 2018 Order].

                                            173.

      [Omitted pursuant to September 28, 2018 Order].

                                            174.

      [Omitted pursuant to September 28, 2018 Order].

                          TENTH CAUSE OF ACTION
                             COMPUTER FRAUD

                                           175.

      Plaintiff incorporates the allegations set forth in paragraphs 1 through 15, 22

                                          69
          Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 70 of 76



through 24, 45 through 47, 48 through 56, and 58 through 65, as if fully set forth

herein.

                                          176.

      Defendant Cheokas, through the fraudulent Warehouse Sale unlawfully

converted computers owned by Plaintiff Weissman as a part of the Converted Assets,

which were then used by the WAN/NAFTAA co-conspirators to access computers

and obtain computer data stored on computers of Weatherly Aircraft Company, in

violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030(a)(4) and (g).

                                          177.

      Weissman has been damaged as a result of the conversion of the computers

and computer data of Weatherly Aircraft Company and is entitled to recover

damages from the WAN/NAFTAA Co-conspirators proximately caused by their

conduct in violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030(a)(4)

and (g).

                                          178.

      Weissman has been and continues to be irreparably injured by the continued

deprivation of the Assets Secured by the Remington/Weatherly Aircraft Company

Security Agreement, and is entitled to a mandatory injunction compelling the

Defendants to return all of the Assets to him and requiring that (a) any documents,

including copies or electronic data included in the Assets, and (b) any other

                                         70
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 71 of 76



information related to the Assets (including but not limited to copies, memoranda,

notes or electronic data of any kind containing or referring to any of the information

related to the Assets) (collectively referred to as “the Weatherly Aircraft documents

and information”), be turned over to him and for the entry of an injunction against

all Defendants enjoining them, and all those persons or entities acting in privy

or concert with them, from continuing to retain or make copies of any of the

Weatherly Aircraft documents and information, or from distributing any of the

Weatherly Aircraft documents and information to any other person or entity, or

from using any of the Weatherly Aircraft documents and information in any way.

                   ELEVENTH CAUSE OF ACTION
        ATTORNEYS’ FEES AND LITIGATION EXPENSES PURSUANT
                  TO O.C.G.A SECTION 13-6-11

                                           179.

      Counterclaim Plaintiff Weissman incorporates by reference the allegations of

paragraphs 1 through 15, 22 through 24, and 45 through 46, as if fully set forth herein.

                                           180.

      Defendants have acted in bad faith and caused Weissman unnecessary trouble

and expense, and Weissman is therefore entitled to recovery of attorneys’ fees

and costs pursuant to O.C.G.A. § 13-6-11 and other applicable law.

                                     JURY DEMAND

      Plaintiff Weissman hereby demands a trial by jury of all issues so triable.

                                          71
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 72 of 76




                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray as follows:

       That judgment be rendered in favor of Plaintiffs on all counts and on all claims

set forth in this Complaint;

       For a mandatory injunction compelling the Defendant Cheokas and the Co-

conspirators, and all those acting in concert and combination with them, to return

all of the former Assets of Weatherly Aircraft Company to Plaintiffs and requiring

that (a) any documents, including copies or electronic data included in the

former Assets of Weatherly Aircraft Company, and (b) any other information

related to the former Assets of Weatherly Aircraft Company (including but not

limited to copies, memoranda, notes or electronic data of any kind containing or

referring to any of the information related to the Assets) (collectively referred to as

“the Weatherly Aircraft documents and information”), be turned over to him and

for the entry of an injunction against Defendant Cheokas and the Co-conspirators,

enjoining them, and all those persons or entities acting in privy or concert with

them, from continuing to retain or make copies of any of the Weatherly Aircraft

documents and information, or from distributing any of the Weatherly Aircraft

documents and information to any other person or entity, or from using any of

the Weatherly Aircraft documents and information in any way. Weissman asks the


                                          72
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 73 of 76



Court to issue appropriate orders and judgments including, but not limited to:

      That a constructive trust be impose over all assets improperly obtained by

Defendant Cheokas and the Co-conspirators, through racketeering activity,

including, but not limited to, the proceeds of all sales of any assets

      That an order be entered requiring the Defendant Cheokas and the Co-

conspirators to divest themselves in any interest in any of the former Assets of

Weatherly Aircraft Company

      That an order be entered imposing reasonable restrictions upon the future

activities of the Defendant Cheokas and the Co-conspirators, including, but not

limited to, prohibiting them from asserting any interest, legal or equitable, in the

former Assets of Weatherly Aircraft Company

      That an order be entered requiring the Defendant Cheokas and the Co-

conspirators to each return to Weissman all former Assets of Weatherly Aircraft

Company, which they have taken from it

      That the Defendant Cheokas and the Co-conspirators be enjoined from any

representation of any ownership, connection, affiliation, license or authorization

relating to Weatherly Aircraft, or any of its successors in interest using the name

Weatherly, in relation to the sale of any goods or services.

      That the Defendant Cheokas and the Co-conspirators be required to render a

full accounting for any profits from any of their activities related to the purchase,


                                           73
      Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 74 of 76



sale or use of any of the former Assets of Weatherly Aircraft Company Secured

by the Weatherly Aircraft Company/Remington Partners Security Agreement,

including, but not limited to Type Certificate A26WE and any related certificates,

and disgorge those profits by payment to Weissman, the rightful owner of the Assets

of Weatherly Aircraft Company pursuant to the assignment of the Weatherly

Aircraft Company/Remington Partners Security Agreement and the purchase of

those assets at the Foreclosure Sale on September 29, 2008.

      That Plaintiffs be awarded nominal damages against Defendant Cheokas.

      That Weissman be awarded direct and consequential damages against the

Defendant Cheokas and Co-conspirators for conversion, including but not

limited to the damages to the former Assets of Weatherly Aircraft Company, lost

profits from the damage, loss or lack since at least as early as 2009 of unclouded,

right, title and interest to Type Certificate A26WE and the lack of access to the

Weatherly Aircraft Company Confidential Information and Type Certificate Data,

as well as other personal property, tangible and intangible, of Weatherly Aircraft

Company, reasonable attorneys’ fees and costs of litigation incurred in recovering

from third parties the former Assets of Weatherly Aircraft Company Secured by

the Weatherly Aircraft Company/Remington Partners Security Agreement;

      That Weissman be awarded a reasonable royalty from the date any of the

former Assets of Weatherly Aircraft Company were converted by Defendant


                                        74
          Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 75 of 76



Cheokas to the present;

      That Weissman be awarded treble damages against RICO Defendant

Cheokas for any and all damages cognizable and recoverable in this action under

either the Federal or Georgia RICO statutes

      That Weissman be awarded his costs of suit incurred in defense of this

action;

      That Weissman be awarded his costs and attorneys’ fees as allowed by law;

That Weissman be granted such other relief as the Court deems proper.

      That Weissman have trial by jury of all issues so triable.

      Dated: October 29, 2018.

                                      Respectfully submitted,

                                      TAYLOR ENGLISH DUMA LLP

                                      /s/ Donald R. Andersen
                                      Donald R. Andersen Georgia Bar No. 016125
                                      dandersen@taylorenglish.com

                                      1600 Parkwood Circle, Suite 400
                                      Atlanta, GA 30339
                                      Telephone: (770) 434-6868
                                      Facsimile: (770) 434-7376

                                      Attorneys for Plaintiffs




                                         75
       Case 1:17-cv-00220-WLS Document 25 Filed 10/29/18 Page 76 of 76



                          CERTIFICATE OF SERVICE


      I hereby certify that on October 29, 2018, I electronically filed the within and

foregoing document with the Court using the CM/ECF system which will send

notification of such filing to: all counsel of record.


                                        TAYLOR ENGLISH DUMA LLP

                                        /s/ Donald R. Andersen
                                        Donald R. Andersen Georgia Bar No. 016125
                                        dandersen@taylorenglish.com

                                        1600 Parkwood Circle, Suite 400
                                        Atlanta, GA 30339
                                        Telephone: (770) 434-6868
                                        Facsimile: (770) 434-7376

                                        Attorneys for Plaintiff




                                           76
